COUNTIES AND COUNTY OFFICES A podiatrist would qualify for appointment to the medical staff of a county hospital in accordance with 19 O.S. 792 [19-792] (1971). The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: May a qualified and licensed podiatrist be appointed to the medical staff of the Grady Memorial Hospital of Chickasha in accordance with 19 O.S. 792 [19-792] (1971)? A podiatrist is generally defined as one who deals with ailments of the human foot. This healing art was formerly called chiropody and persons engaged in this profession are licensed under provisions of 59 O.S. 136 [59-136] et seq. (1971). This licensing procedure is independent of the requirements for a physician or surgeon under Oklahoma Statutes. Podiatrists are licensed by the Oklahoma State Board of Chiropody. Your question is whether such a podiatrist qualifies under 19 O.S. 792 [19-792] (1971), to be appointed to the medical staff of the Grady County Memorial Hospital. 19 O.S. provides, in part, as follows: "If a county hospital is operated by a board of control, it shall be the duty of said board of control to appoint annually at the first meeting in January none other than good, competent, trained, and skilled physicians and surgeons to the medical staff of the hospital, after acceptance by the executive committee of the medical staff." A clear reading of this statute indicates that only "physicians and surgeons" should be appointed to the medical staff of such a hospital. The only remaining question then is whether a podiatrist can qualify as a physician and surgeon. Under 59 O.S. 160.1 [59-160.1] (1971), the terms "chiropody" and "podiatry" are interpreted as follows: ". . . The terms chiropody and podiatry being synonymous and both being commonly used to identify the profession of physicians and surgeons whose license authorizes the care of the human foot as set forth in 59 O.S. 142 [59-142] (1961), and wherever in Chapter 4 of Title 59 O.S. 1961 and other statutes of Oklahoma in existence at the effective date of this act, reference is made to the term chiropody, the same shall be interpreted to mean chiropody and podiatry, either and both; wherever reference is made to the DSC Degree, the same shall be interpreted to mean DSC Degree and DPM Degree, either and both; wherever reference is made to the National Association of Chiropodists and the Oklahoma Chiropody Association Incorporated, the same shall be interpreted to mean the American Podiatry Association Incorporated and the Oklahoma Podiatry Association Incorporated." This interpretation clearly identifies these professionals as physicians and surgeons. Since they are designated as such by statute, they would be eligible to serve in the medical staff of a county hospital. It is, therefore, the opinion of the Attorney General that your question be answered as follows. A podiatrist would qualify for appointment to the medical staff of a county hospital in accordance with 19 O.S. 792 [19-792] (1971). (DON McCOMBS, JR.)